


110 HR 2862 IH: Reliable and Accurate Graduation Rate

U.S. House of Representatives
2007-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2862
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2007
			Mr. Castle (for
			 himself and Mr. McKeon) introduced the
			 following bill; which was referred to the Committee on Education and
			 Labor
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to establish an accurate and reliable graduation rate for measuring
		  student academic achievement.
	
	
		1.Short titleThis Act may be cited as the
			 Reliable and Accurate Graduation Rate
			 Act.
		2.Creating a
			 reliable and accurate graduation rate to improve the academic achievement of
			 high school studentsSection
			 1111 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311) is
			 amended—
			(1)in subsection
			 (b)(2)—
				(A)in subparagraph
			 (C)(vi) by striking as the percentage of students who graduate from
			 secondary school with a regular diploma in the standard number of years
			 and inserting in subparagraph (K);
				(B)by redesignating
			 subparagraph (K) as subparagraph (M); and
				(C)by inserting after
			 subparagraph (J) the following:
					
						(K)Graduation
				rate
							(i)In
				generalFor the purpose of this section, a State shall calculate
				its graduation rate by dividing the number of students in the school or local
				educational agency who receive a regular diploma by the number of first time
				ninth-grade students who enrolled in the school or local educational agency
				four years earlier, taking into account—
								(I)the movement of
				students transferring into and out of the school or local educational agency,
				documented through such evidence as a transcript, over the four-year period;
				and
								(II)the limited one
				time identification of recently arrived limited English proficient students,
				students with documented enrollment in a fully articulated early college high
				school, and children with disabilities who require a fifth year to receive a
				regular high school diploma.
								(ii)Schools and
				local educational agenciesA State shall require local
				educational agencies and schools in the State to calculate its graduation rate
				consistent with clause (i).
							(L)Additional
				completion measures for high school students in alternative
				settingsA State may publish and report additional completion
				measures for those students who completed high school or some equivalent
				measure in more than four years. Such measures could include those students
				that dropped out of high school and passed a General Educational Development
				exam or transferred to an alternative school and successfully completed their
				education, or those children with disabilities who completed their educational
				program in more than five
				years.
						.
				
